Citation Nr: 1519470	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-31 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in the initial or staged ratings for posttraumatic stress disorder (PTSD) with panic disorder and without agoraphobia and dysthymic disorder (also claimed as anxiety, depression), currently assigned staged ratings of 30 percent prior to January 19, 2012, and 50 percent from that date.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1985 to July 1985, and from October 1986 to October 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  Jurisdiction of the Veteran's claims-file resides with the VA Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the TDIU issue was not expressly adjudicated by the January 2012 RO rating decision that made the initial disability rating assignment for the Veteran's award of service connection for PTSD.  However, the Veteran's July 2012 notice of disagreement (NOD) contended that her PTSD symptoms significantly impaired her attempts at "gaining and maintaining any meaningful employment," and the RO responded by including the TDIU issue as part of the August 2012 statement of the case (SOC).  In effect, the RO found that a denial of TDIU was implicitly part of the rating determination made in the January 2012 decision and that the Veteran's NOD placed the TDIU issue into appellate status along with the PTSD rating issue.

As discussed in more detail below, a substantial portion of the contents of the Veteran's claims-file is currently missing and unavailable for review.  The available contents of the Veteran's claims-file do not include a copy of a VA Form 9 (or equivalent substantive appeal) or VA Form 8 certification bringing this matter before the Board.  However, VA's Veterans Appeals Control and Locator System (VACOLS) documents that VA has acknowledged receipt of a VA Form 9 (or equivalent substantive appeal) on these issues in November 2012 (timely to perfect an appeal on these issues).  VACOLS also shows that the RO certified the matter to the Board for review in May 2013.  As VA has clearly acknowledged receipt of the substantive appeal and has certified the matter to the Board, the Board finds that it is appropriate to proceed with addressing these issues on appeal despite the fact that the substantive appeal is not currently available for direct review.  (The Board is here remanding the issues on appeal to complete action to restore the complete contents of the Veteran's claims file so that it may be available for appropriate review.)

The Board also notes that the VACOLS documentation of this appeal suggests that an additional issue was believed to have been included: entitlement to an earlier effective date for the grant of service connection for PTSD.  The Board has taken jurisdiction over the PTSD rating and TDIU issues listed on the title page of this decision because the issues are well documented as arising from the January 2012 RO rating decision through the August 2012 SOC's addressing of these issues (and VA's acknowledgment in VACOLS of receipt of a timely November 2012 substantive appeal on these issues that appears temporarily unavailable for review).  However, the Board has no documentation of any appeal for an earlier effective date for the grant of service connection aside from the appearance of such an issue in a list in VACOLS; no request for an earlier effective date is mentioned in the July 2012 NOD nor the August 2012 SOC associated with this appeal (nor in any other pertinent documentation of record).

It is possible that the Veteran separately initiated an appeal to revise the effective date assigned in the January 2012 rating decision.  The period for which the contents of the claims-file are missing begins near the end of August 2012, and the Veteran may have filed another NOD after this date to still timely initiate further appeal of the January 2012 decision.  However, as the Board currently has absolutely no documentation of such an appeal (with no suggestion of the existence of an NOD, an SOC, or an substantive appeal on an effective date issue), the Board finds that it is most reasonable not to recognize such an issue as part of this appeal at this time.  There is no prejudice to the Veteran in this determination, as the Board is merely remanding issues at this time for action to restore the Veteran's claims-file.  Clarity regarding the status of any other issues that may be on appeal will be clarified during the processing of this remand when the claims-file is restored and the record made complete, with no detriment to the Veteran.

The Board also notes, as further discussed below, that the available portion of the contents of the claims-file contains indirect indications that the Veteran filed another NOD in October 2013 to initiate an appeal of an August 2013 RO rating decision on five issues.  The portion of the claims-file available for review at this time includes a copy of the August 2013 RO rating decision in Virtual VA, but there is no copy of the reported October 2013 NOD.  The Board observes that information in VACOLS indicates that the RO acknowledged receipt of the reported NOD in October 2013 (and the RO reported as much to a member of Congress in a September 2014 letter documented in Virtual VA).  VACOLS indicates that no SOC has yet been issued in the matter.  Although the available information offers some indirect indication of the nature of the reported October 2013 NOD, the Board is unable to definitively determine for itself the scope of (the specific issues addressed by) the October 2013 NOD.

The Board is aware of the holding in Manlincon v. West, 12 Vet. App. 238, 240 (1999), which requires the Board to remand the case and instruct the RO that the issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  However, in light of the fact that the available portion of the claims-file does not currently contain the actual NOD for review, it may not be appropriate to identify specific claims (based upon only indirect information) for remand for the issuance of an SOC at this time.  The Board emphasizes that the Board is only aware of the possible existence of an October 2013 NOD due to the RO's own references to its existence in the September 2014 letter to a member of Congress and in an entry in VACOLS.  All indications at this time are that any such NOD has been recognized and is being acted upon by the RO.  The matter will be clarified by restoration and reconciliation of the Veteran's complete claims-file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The contents of the Veteran's claims-file currently available for review by the Board and the AOJ in this case are entirely contained in the Virtual VA system and the Veterans Benefits Management System (VBMS).  Significantly, it appears that a substantial portion of the pertinent contents of the Veteran's claims-file have not been properly associated with these electronic sources and are currently missing and unavailable for review.  Significantly, an April 2015 deferred rating decision document prepared by the AOJ and available in VBMS discusses "Documents missing from VBMS," and explains: "Upon review of the appeal, there seem to be a lot of documents missing from this VBMS file.  There are no documents from between 2012 and 2015 (even though notes show documents should be there)."  The Board's own review of the VBMS contents confirms the information presented in this notation.

The April 2015 deferred rating decision includes instructions directing that there be a search for "a dummy file in the warehouse" or, alternatively, "have them look to rescan the file."  Thus, it appears that efforts to address the incompleteness of the record are currently underway and in progress.

The Board observes that an August 2011 memorandum (with each copy previously mislabeled in VBMS as being from January 2008) indicates that the Veteran had a physical claims-file found at "VA RMC 376" while a separate "rebuilt folder" was being used at "Station Number: 317" (the St. Petersburg RO).  It is not clear whether or not this information is pertinent to the current confusion regarding missing claims-file content from more recent periods.  However, as review of the available claims-file suggests that the Veteran's original claims-file was determined to be missing around 2008 and that a separate "rebuilt" folder was initiated at that time, there may be a possibility that the recovery of the original claims-file in August 2011 led to confusion and incomplete reconciliation of the two versions of the claims-file.  It may be that new documents were filed to one of the versions of the claims-file from 2012 onward, but that the other version of the claims-file remained separate (and not updated) and became the only version of the claims-file that was scanned into VBMS.

The Board notes that the documents currently available for review do not contain the VA Form 9 or substantive appeal that was filed by the Veteran to bring this matter to the Board.  The Board cannot proceed with appellate review without the opportunity to review the Veteran's contentions and the complete set of pertinent evidence of record.

The Board also observes that without review of the substantive appeal and other correspondence from the missing period, the Board is unable to determine whether the Veteran expressed a desire to testify at a Board hearing.  Notably, the Veteran's January 2010 Form 9 from a previous appeal to the Board requested a hearing and expressed frustration that VA had apparently lost a prior request from an RO hearing.  In light of the ongoing confusion in locating the contents of the Veteran's claims-file, the Board is mindful that further requests from the Veteran may be overlooked if special attention is not paid to fully resolving these matters before proceeding.

Furthermore, the Board observes that while there are no documents from between mid-2012 and early 2015 in the VBMS claims-file, the Virtual VA claims file does contain some documents from this period (although clearly not the complete set of documents missing from the VBMS claims-file).  The Board has reviewed this information in Virtual VA to attempt to learn more of the status of the Veteran's claims.  The Board observes that a September 2014 letter from the AOJ to a member of Congress states that the Veteran "initiated the VA appeals process by submitting a valid Notice of Disagreement (NOD) on October 23, 2013, involving five separate issues for service connection or increased evaluation which must be independently reviewed and evaluation.  At this time, a review is pending."  The cited NOD is not available for review in Virtual VA and VBMS, further indicating the substantial incompleteness of the available contents of the claims-file.  Moreover, any pending claims or appeals for service connection or increased ratings would be inextricably intertwined with at least the TDIU issue currently before the Board.

The Board notes that cross-referencing of an August 2013 RO rating decision in Virtual VA with information available in VACOLS reveals that the October 2013 NOD apparently initiated an appeal on five issues: service connection claims for back disability, sciatic nerve injury of the right lower extremity, and hypertension in addition to two claims seeking to establish permanent incapacity for self-support for two children.  Pending service connection claims would be inextricably intertwined with the TDIU issue before the Board at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Adjudication of the TDIU issue must be deferred pending the resolution of the intertwined claims.  

The September 2014 letter from the AOJ to a member of Congress also describes that the AOJ "received [the Veteran]'s reopened VA compensation claim on July 18, 2014, involving the issue of entitlement to payment at the 100 percent compensation rate due to individual unemployability; and increased evaluation for post-traumatic stress disorder."  Significantly, the letter explains that "[i]n an effort to help support [the Veteran]'s claim, we recently contacted the Social Security Administration (SSA) on October 8, 2014.  Once SSA provides us with an applicalbe [sic] medical records or a negative reply, we will again continue with the claims process."

As claims for an increased rating for PTSD and for a TDIU are currently in appellate status before the Board, development and adjudication of these issues is not appropriate at the AOJ at the same time.  Remand of these issues by the Board back to the AOJ shall allow for the disconnected proceedings and the confusion arising from the absence of a single complete claims-file to be reconciled and resolved, along with completion of all pertinent development to complete the record prior to returning the appeal to the Board.  Notably, the available contents of the claims-file currently do not contain further information regarding the status or outcome of the described request for SSA records pertaining to the PTSD and TDIU issues, and such development must be appropriately completed before further review of either issue may proceed.  VA has a duty to assist the appellant in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).   (The Board notes that some previously obtained SSA records are already associated with the available claims-file contents, but the AOJ's efforts already underway to pursue further SSA records must be completed before a determination may be made as to whether the evidentiary record is complete.)

In sum, it appears that a remand is necessary to (1) direct that appropriate steps be taken to ensure that the contents of the Veteran's claims-file be restored and made fully available for review (including reconciling/combining any "rebuilt" and "original" claims-files that remain separate, and including procedures to rebuild any portion of the claims-file found to have been lost), (2) to complete the development of the evidence in progress pertinent to the PTSD and TDIU claims on appeal (including the pending efforts to obtain potentially pertinent records from SSA), and (3) to ensure appropriate resolution of other pending claims that are inextricably intertwined with at least one of the issues before the Board on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should take appropriate action to locate the missing contents of the Veteran's claims-file from at least August 2012 to the present (as well as any other contents of the original claims-file indicated to be missing or unavailable for review).  The AOJ must take all procedurally appropriate actions to locate all missing contents of the original claims folder or, if necessary, rebuild the missing contents in accordance M21-1, Parts II and III.  If the AOJ is unable to reacquire the original missing documentation, all procedurally appropriate actions should be taken to rebuild the missing contents of the claims folder.  Actions should include, but not be limited to, providing specific notice requesting the Veteran to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of missing contents) which may be in her possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran.

The AOJ should note that an August 2011 memorandum in VBMS (previously mislabeled as from January 2008) indicates that the Veteran had a physical claims-file found at "VA RMC 376" while a separate "rebuilt folder" was being used at "Station Number: 317" (the St. Petersburg RO).  As it appears that the Veteran's original claims-file was determined to be missing around 2008 and that a separate "rebuilt" folder was initiated at that time, there may be a possibility that the recovery of the original claims-file in August 2011 led to confusion and incomplete reconciliation of the two versions of the claims-file.  It may be that new documents were filed to one of the versions of the claims-file from 2012 onward, but that the other version of the claims-file remained separate (and not updated) and became the only version of the claims-file that was scanned into VBMS.  It is not clear whether this information is pertinent to the current confusion regarding missing claims-file content from more recent periods, but is mentioned here in case it may be of assistance in reconstructing the complete claims-file.

2.  All attempts to locate and/or rebuild the missing contents of the original claims-file in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims-file.  These efforts should include requesting a check for the missing contents by contacting the Veterans Service Center Manager (VSCM) of any RO where there is reason to believe the file's missing contents may be located (such as at known previously location(s)).

Documentation of the efforts to obtain the missing contents and/or rebuild the missing contents of the claims folder must be associated with the claims folder.  It must be ascertainable that a verifiable, reasonably exhaustive search for the missing contents has been undertaken, and that verifiable due diligence has been exercised in rebuilding the missing contents in the absence of success in locating the original documents.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

3.  If the missing contents of the claims folder cannot be located through the above directed actions, the RO must provide a thorough, "explanation to the [claimant] on how service records are maintained, why the searches undertaken constitute a reasonably exhaustive search, and why further efforts would not be justified."  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

4.  The AOJ should complete the actions (reportedly already underway and in progress) to obtain from SSA copies of records pertaining to the Veteran's service connected disabilities as pertains to her TDIU and PTSD rating claims.  If such records are unavailable, the reason for their unavailability must be explained for the record.

5.  After completion of the above and resolution of all pending inextricably intertwined issues, the AOJ should then review the record, arrange for any further development indicated, and then readjudicate the claims on appeal.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

